       Case 2:15-cv-01151-MV-SMV Document 137 Filed 02/03/21 Page 1 of 2




                          IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF NEW MEXICO

ERIK KHAN,

        Plaintiff,

v.                                                                               No. 15-cv-1151 MV/SMV

CHRIS BARELA, BOARD OF COUNTY
COMMISSIONERS OF DOÑA ANA COUNTY,
ARAMARK CORPORATION,
BILL STICKLES, and DAVID BEAM,

        Defendants.1

                   ORDER ADOPTING MAGISTRATE JUDGE’S
           PROPOSED FINDINGS AND RECOMMENDED DISPOSITION AND
             DENYING DEFENDANT ARAMARK’S MOTION TO DISMISS

        THIS MATTER is before the Court on the Magistrate Judge’s Proposed Findings and

Recommended Disposition (“PF&RD”) [Doc. 136], filed on January 12, 2021. On reference by

the undersigned, [Doc. 13], the Honorable Stephan M. Vidmar, United States Magistrate Judge,

recommended that Defendant Aramark’s Motion to Dismiss [Doc. 123] be denied, and notified the

parties of their right to object within 14 days of the recommendation. No party has objected to the

PF&RD, and the 14-day objection deadline has passed.

        IT IS THEREFORE ORDERED, ADJUDGED, AND DECREED that the Magistrate

Judge’s Proposed Findings and Recommended Disposition [Doc. 136] are ADOPTED.




1
 This caption reflects the Defendants listed in the Third Amended Complaint, except that Plaintiff substituted
Defendant David Beam for the John Doe Defendant on June 24, 2020. [Docs. 100, 109]. Moreover, Defendants
Bill Stickles and David Beam were dismissed as parties on November 6, 2020. [Doc. 133]. Finally, in its Motion to
Dismiss, Defendant Aramark states that its proper name is “Aramark Correctional Services, LLC.” [Doc. 123].
      Case 2:15-cv-01151-MV-SMV Document 137 Filed 02/03/21 Page 2 of 2




       IT IS FURTHER ORDERED that Defendant Aramark’s Motion to Dismiss [Doc. 123]

is DENIED.

       IT IS FURTHER ORDERED that Defendant Aramark file a responsive pleading within

14 days of the issuance of this Order. See Fed. R. Civ. P. 12(a)(4)(A).

       IT IS SO ORDERED.


                                                     ______________________________
                                                     MARTHA VÁZQUEZ
                                                     United States District Judge




                                                 2
